1. Mediation in civil and commercial matters (vote)
- Before the vote:
rapporteur. - Mr President, just a little bit of respect for a rapporteur from my colleagues would be appreciated!
I shall be very brief. It was not possible to schedule a debate on this report; there are no amendments; we are voting because we want to now open discussions with the Council and the Commission.
I also wanted to say that this is not the last word, and we reserve the right to reopen some of these compromises if necessary with the Council and the Commission to ensure that mediation truly works for our citizens and that we achieve our objectives. We can now move to the vote.